Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending. Claims 1-15 have been examined. Claims 6-9 have been objected. Claims 1-5 and 10-15 have been rejected. 

Examiner’s Notes:
WO 2015/177364 A1, which has the same inventors and assignee as the instant application and was published on Nov. 26, 2015, is qualified as a prior art under 102(a)(1) since priority date of the instant application is Jan 6, 2017 and used as a reference to reject claims of the instant application. The US PGPUB 2017/0199097 claims and has foreign priority of PCT/EP2015/061464 corresponding to WO 2015/177364 A1. Hence, the US PGPUB 2017/0199097 is treated as an accurate US translation of WO 2015/177364 A1 and is used throughout this office action in place of the reference WO 2015/177364 A1.

Response to Arguments
The objections to claims 9-10 and 15 have been withdrawn in light of amendments to the claims.

The 35 USC 101 rejections of claims 11-12 have been withdrawn in light of amendments to the claims.

The 35 USC 112(b) rejections of claims 6-9 have been withdrawn in light of amendments to the claims.

Claim 10 had previously been rejected under 35 USC 112(b) in the non-final office action with two distinguished issues, one of which, has been resolve with amendments and has been withdrawn. The other issue, nevertheless, remains in spite of the Applicant’s amendments trying to revolve it. Currently amended claim 10 recites following limitations:
said body is close to the ground, said ground coinciding locally with a plane, said sources being arranged beforehand in a first half-space a limit of which is formed by said plane; and
at least one mirror scalar external source associated with a mirror external scalar mass flow rate and at least one said mirror vector external source associated with a mirror external vector mass flow rate are arranged in the other half-space a limit of which is formed by said plane.
It is not clear where a first-half space is and where the other half-space is. According to Fig. 4 and the instant application’s specification lines 24-31 on p. 18, a first-half space is a space above ground and the other half below ground. The claim should be amended to clarify them.

Applicant’s arguments with respect to claim 1 has been considered but are not persuasive, see pp. 8-10. The Applicant argues that reference Placko does not teach “evaluating at least one element chosen from a force and a moment, by a linear function dependent on ... said body being a wing.”  Claim 1 recites a method comprising at least one of the steps (a) and (b). Hence, a reference does not have to teach both steps (a) and (b) in order to be considered teaching the claim. Reference Placko teaches step (a), so Placko meets the condition of a method comprising at least one of the steps (a) and (b). These arguments are impertinent.
Limitation (b) in claim 14 does not comprise “a linear function dependent on ...” as recited in limitation (b) in claim 1. Hence, the arguments by the Applicant in claim 1 do not apply.
The Applicant amended claims 1 and 14 with a new feature “barycenter”, which will be addressed below under new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 USC 112(b).

As per claim 10, in the phrase “a first half-space a limit of which is formed by said plane” and “the other half-space a limit of which is formed by said plane”, it is not clear where a first-half space is and where the other half-space is. The claim is, hence, rejected as being indefinite.  For examination purpose, Examiner is interpreting the first half-space as being above the ground plane and the other half-space is below the ground plane according to the specification (lines 24-31 on p. 18) of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Placko et al (WO 2015/177364 A1) in view of Snider (US 2017/0103151).

As per claim 1, Placko teaches a method implemented by a computer for real-time simulation of at least one element chosen from a force and a moment, applied to a body defined by a volume in a fluid flow having a main velocity vector representing the velocity of said flow at infinity, in which said body is modelled beforehand by at least two point sources of a velocity field, including at least one scalar source, generating a radial velocity field and associated with a scalar mass flow rate                                 
                                    λ
                                
                            S, and at least one vector source, generating a solenoidal velocity field, associated with a vector mass flow rate                                 
                                    λ
                                
                            R, said sources being arranged inside said volume (¶ 0026-0027, 0046 – Placko teaches 2 point sources selected from point sources of mass flow and force of fluid applied on a body defined by a volume in a fluid flow, which is a wing of an airplane; ¶ 0080, 0219, Placko teaches vector velocity of fluid flow with boundary conditions constituting an impermeable medium of density tending toward infinity; ¶ 0153-0154, 0157, these paragraphs teach at least one point source being scalar source, and at least one vector source; in addition, paragraphs 0250-0251 teaches vector velocity V with a solenoidal component; ¶ 0005, 0341, these paragraphs teach point sources being inside a profile of a wing), said method comprising at least one of the steps:
(a) simulating a superposition of the contributions of the fluid flows at least of one main velocity flow, of one said scalar source associated with a scalar mass flow rate                         
                            λ
                        
                    S and of one said vector source associated with a vector mass flow rate                         
                            λ
                        
                    R (¶ 0003, 0007, 0162-0163, 0168-0170, 0180-0182; in these paragraphs, Placko teaches performing flight simulator algorithms, meaning flight simulation, by calculating fluid flows of velocity flow; Placko, furthermore, teaches a source of mass flow rate of fluid can be a source of radial mass flow rate of fluid, which is a scalar source associated with a scalar mass flow rate, and a source of rotational mass flow rate of fluid, which a vector source associated with a vector mass flow rate); and
(b)                         
                            λ
                        
                                            
                            λ
                        
                    
Placko does not teach:
said sources being arranged at barycenter.
However, Snider teaches:
sources being arranged at barycenter (¶ 0008, 0026-0034, 0055; in these paragraphs Snider teaches fluid flow, mass flow rate and velocity representing forces acting on an object being arranged at the center of gravity of the object; center of gravity of an object corresponds to a barycenter of the object).
Placko and Snider are analogous art because they are in the same field of modeling and analyzing fluid flow on an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Placko and Snider. One of ordinary skill in the art would have been motivated to make such a combination because Snider’s teachings would have helped model fluid flow of an object in a computational fluid dynamics model space in a way that tracks both linear and rotational position of the modeled object (Abstract).
	
As per claim 2, Placko teaches the method according to claim 1, in which said simulation is a far-field simulation (¶ 0532, 0535).

As per claim 3, Placko teaches the method according to claim 2, in which said body is modelled by fewer than one hundred of said sources (¶ 0026, 0031, 00032; Placko teaches modeling with at least one first source and one second source; this teaching means there can be a case when there are one first source and one second source, which correspond to 2 sources and is less than one hundred sources).

As per claim 4, Placko teaches the method according to claim 1, in which two of said scalar sources are arranged so as to form a dipole (¶ 0257; Placko teaches a dipole of scalar sources; this teaching indicates two of said scalar sources are arranged so as to form a dipole).

As per claim 5, Placko teaches the method according to claim 4, in which the scalar mass flow rates                                 
                                    λ
                                
                            S associated with the two said sources forming said dipole are strictly different and have opposite signs (¶ ¶ 0254, 0257-0259; Placko teaches 3 scalar sources situated around a point r’ and a dipole of scalar sources being provided centered at r1’, with V calculated as r’1+∆x, r’1-∆x; these + and - ∆x indicate that the dipole are strictly different and have opposite signs). 

As per claim 11, Placko teaches a computer program product stored on a non-transitory recording medium suitable for implementing a method according to claim 1 (¶ 0036; Placko teaches a computer comprising instructions and inherently memory to implement the method as taught).

As per claim 12, Placko teaches a non-transitory recording medium on which the program according to claim 11 is stored (¶ 0036; Placko teaches a computer comprising instructions to implement the method as taught).

As per claim 13, Placko teaches a flight simulator comprising: 
at least one calculator configured in order to receive at least first data acquired by a user, a memory containing second data representative of the fluid flow around said body, and in that said calculator is configured in order to implement a method according to claim 1 (¶ 0036; Placko teaches a computer, corresponding to a calculator, inherently comprising a memory to receive data to perform a method according to claim 1).

As per claim 14, a method for the construction of a model body in a fluid flow having at least one main velocity vector representing the velocity at infinity, said body being associated with at least two aerodynamic parameters chosen from a drag force coefficient, a lift coefficient, a roll coefficient, a pitch coefficient and a yaw coefficient, each coefficient being determined in one or more known spatial coefficients of said body, in said fluid flow (¶ 0026-0027, 0046 – Placko teaches 2 point sources selected from point sources of mass flow and force of fluid applied on a body defined by a volume in a fluid flow, which is a wing of an airplane; ¶ 0080, 0219, Placko teaches vector velocity of fluid flow with boundary conditions constituting an impermeable medium of density tending toward infinity; ¶ 0071, 0161, Placko teaches the body is associated with coefficient of lift and drag), said method comprising at least the steps consisting of:
(a) arranging in the simulated space at least two point sources of fluid, including at least one scalar source of fluid, associated with an unknown scalar mass flow rate                         
                            λ
                        
                    S, and at least one vector source of fluid, associated with an unknown vector mass flow rate                         
                            λ
                        
                    R, said sources being arranged inside said volume defined by said body (¶ 0003, 0007, 0162-0163, 0168-0170, 0180-0182; in these paragraphs, Placko teaches performing flight simulator algorithms, meaning flight simulation, by calculating fluid flows of velocity flow; Placko, furthermore, teaches a source of mass flow rate of fluid can be a source of radial mass flow rate of fluid, which is a scalar source associated with a scalar mass flow rate, and a source of rotational mass flow rate of fluid, which a vector source associated with a vector mass flow rate; ¶ 0153-0154, 0157, these paragraphs teach at least one point source being scalar source, and at least one vector source); and
(b) determining the value of each said scalar mass flow rate                         
                            λ
                        
                    S and each said vector mass flow rate                         
                            λ
                        
                    R as a function of a part of the boundary conditions imposed by at least one main velocity vector and as a function of at least one said aerodynamic parameter, said body being a wing (¶ 0162-0163, 0168; Placko teaches mass flow rate of first and/or second source, scalar mass flow rate                         
                            λ
                        
                    S and each said vector mass flow rate                         
                            λ
                        
                    R,  depends on the velocity of the fluid, so these scalar and vector mass flow rates is a function of velocity; in addition, Placko teaches lift and/or drag is induced by a fluid flow F, which is associated with velocity at the interface or boundary, which is associated with boundary conditions, see ¶ 0071, 0082; these teachings in combination read onto this limitation).
Placko does not teach:
said sources being arranged at barycenter.
However, Snider teaches:
sources being arranged at barycenter (¶ 0008, 0026-0034, 0055; in these paragraphs Snider teaches fluid flow, mass flow rate and velocity representing forces acting on an object being arranged at the center of gravity of the object; center of gravity of an object corresponds to a barycenter of the object).
Placko and Snider are analogous art because they are in the same field of modeling and analyzing fluid flow on an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Placko and Snider. One of ordinary skill in the art would have been motivated to make such a combination because Snider’s teachings would have helped model fluid flow of an object in a computational fluid dynamics model space in a way that tracks both linear and rotational position of the modeled object (Abstract).

As per claim 15, Placko teaches the method according to claim 14 in which in said step (b), the value of each said scalar mass flow rate                                 
                                    λ
                                
                            S and each said vector mass flow rate                                 
                                    λ
                                
                            R is determined by the distributed point source method (¶ 0052; Placko teaches using DPSM, distributed point source method, to perform the taught method).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per claim 6, Placko teaches the method according to claim 1, but does not teach in which at least two contrarotating vector sources are arranged inside a volume defining said body, associated vector mass flow rates                                 
                                    λ
                                
                            R of which have opposite directions.

Claims 7 and 8 directly or indirectly depends from allowable claim 6, and therefore, are also considered allowable.

As per claim 9, Placko teaches the method according to claim 1, in which one element representative of the environment of the body is modelled beforehand by at least one element chosen from a scalar external source associated with an external scalar mass flow rate                                 
                                    λ
                                
                            S’ (¶ 0226-0230; Placko teaches scalar point sources associated with ground B, corresponding to scalar external source, with scalar mass flow rate, corresponding to an external scalar mass flow rate) 
However, Placko does not teach
and from one vector external source associated with an external vector mass flow rate                         
                            λ
                        
                    R’, and in which:
the contributions of the fluid flows of each of said sources are also superposed during said step (a); and
in said step (b) said analytic linear function is evaluated also as a function of at least one said external mass flow rate                                 
                                    λ
                                
                            S’ and at least one external vector mass flow rate                                 
                                    λ
                                
                            R’.

As per claim 10, the method according to claim 9, in which:
said body is close to the ground, said ground coinciding locally with a plane, said sources being arranged beforehand in a first half-space a limit of which is formed by said plane; and
at least one mirror scalar external source associated with a mirror external scalar mass flow rate and at least one said mirror vector external source associated with a mirror external vector mass flow rate are arranged in the other half-space a limit of which is formed by said plane, and in which:
- the contributions of the fluid flows of said mirror scalar external source and mirror vector external source are also superposed during said step (a); and
- in said step (b) said analytic linear function is evaluated also as a function of at least one said mirror external mass flow rate and of at least one said mirror external vector mass flow rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148